Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
11, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00940-CV


                           SHIN JAE-HO, Appellant

                                        V.

               AMERICAN BUREAU OF SHIPPING, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-54221


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed August 22, 2018. On November 21,
2018, appellant filed a motion to withdraw his notice of appeal and dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Busby, Brown, and Wise.